     Case 1:19-cv-02441 Document 1 Filed 08/28/19 USDC Colorado Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No.

Janusz Tylicki,

        Plaintiff,

v.


United States Liability Insurance Company,

        Defendant.

______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

        TO THE CLERK OF THE ABOVE ENTITLED COURT AND TO:

Sean B. Leventhal, Esq.
Jonathan S. Sar, Esq.
Richard Daly, Esq.
John Scott Black, Esq.
Daly & Black, P.C.
2211 Norfolk Street, Suite 800
Houston, Texas 77098


        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and Rule

81(c) of the Federal Rules of Civil Procedure, Defendant United States Liability Insurance

Company (“USLI”), by and through its counsel, McElroy, Deutsch, Mulvaney & Carpenter,

LLP, provides Notice of the Removal of this action from the District Court for the City and

County of Denver, State of Colorado to the United States District Court for the District of

Colorado. As grounds for removal, USLI states as follows:
   Case 1:19-cv-02441 Document 1 Filed 08/28/19 USDC Colorado Page 2 of 7




                            A. Factual Allegations Supporting Removal

       1.      On July 24, 2019, Janusz Tylicki (“Tylicki”) filed an action against USLI in the

District Court for Jefferson County, State of Colorado, Case No. 2019CV31144 (“State Court

Action”). A copy of the Complaint For Damages and Jury Demand (“Complaint”) is attached as

Exhibit A.

       2.      USLI issued policy number CP 1680608 (“Policy”) to Tylicki.

       3.      The State Court Action arises out of hail damage to commercial property owned,

in whole or in part, by Tylicki.

       4.      Tylicki served USLI on August 8, 2019, through the Colorado Division of

Insurance.

       5.      Pursuant to Fed.R.Civ.P. 81(c), USLI has seven (7) days after filing of its

initial Notice of Removal to file an Answer or other responsive pleading, absent any further

extension agreed to by the parties and granted by the Court.

       6.      Pursuant to Fed.R.Civ.P. 81(c), USLI’s answer or other response to the

Complaint is due no later than September 4, 2019.

       7.      On August 22, 2019, counsel for USLI conferred with counsel for Tylicki

regarding an extension for time for USLI’s answer or other response. Tylicki does not object to

an extension of time to September 26, 2019, for USLI’s answer or other response.

       8.      Pursuant to D.C.Colo.LCivR 6.1(a), on or before September 4, 2019, USLI will

file a motion for an extension of time to September 26, 2019 to file its answer or other response

to the Complaint.




                                                2
   Case 1:19-cv-02441 Document 1 Filed 08/28/19 USDC Colorado Page 3 of 7




                     B.     Diversity Jurisdiction/Amount in Controversy

       9.      The District Court has original jurisdiction over this civil action under 28 U.S.C. §

1332(a), which requires an amount in controversy in excess of $75,000, exclusive of interest and

costs, as well as complete diversity of citizenship between the plaintiff and all defendants.

       10.     Tylicki is a Colorado citizen. Based upon the Complaint, Tylicki is domiciled in

Lakewood, County of Jefferson, Colorado. Exhibit A, Complaint ¶ 3 and p. 5. Additionally,

Tylicki owns the subject properties, located in Lakewood, County of Jefferson, Colorado.

Exhibit A, Complaint ¶ 2. Tylicki neither maintains nor represents that he has any other domicile

outside the State of Colorado. See also Ex. A.

       11.     USLI, the only defendant, is a Pennsylvania corporation with a principal place of

business located at 1190 Devon Park Drive, Wayne, Pennsylvania 19087. USLI is a citizen of

Pennsylvania and Tylicki is a citizen of Colorado. As such, there is complete diversity of

citizenship.

       12.     Pursuant to 28 U.S.C. § 1332(a), a good-faith basis is all that is necessary to

satisfy the amount in controversy requirement. See, e.g., Freebird, Inc. v. Merit Energy Co., 597

F.Supp.2d 1245, 1247 (D. Kan. 2009), citing Morgan v. Gray, 471 F.3d 469, 474 (3rd Cir. 2006).

Dismissal from the federal court is not warranted unless the court is satisfied to the level of

“legal certainty” that the claim is not recoverable in an amount in excess of $75,000. Id.

       13.     In Colorado, civil complaints must be accompanied by a Civil Case Cover Sheet

indicating whether the amount in controversy exceeds $100,000. Tylicki filed a Civil Case Cover

Sheet, which claims at least $100,000 in damages from USLI. A copy of the Civil Case Cover

Sheet is attached as Exhibit B.


                                                 3
   Case 1:19-cv-02441 Document 1 Filed 08/28/19 USDC Colorado Page 4 of 7




       14.     Tylicki’s representation in the Civil Cover Sheet seeking at least $100,000 in

damages against USLI establishes that the amount in controversy exceeds $75,000; thus, this

action is removable. Paros Properties v. Colorado Casualty Ins. Co., 835 F.3d, 1264, 1272-73

(10th Cir. 2016).

                                    C.      Timely Removal

       15.     Removal is timely under 28 U.S.C. § 1446(b)(1) because this Notice of Removal

has been filed within thirty (30) days after service of the Complaint on the Division of Insurance.

Therefore, this action is properly removed to this Court pursuant to 28 U.S.C. §§ 1441(a) and

1446(b).

       16.     In accordance with the provisions of 28 U.S.C. §1446(a) and D.C.COLO.LCiv

Rule 81.1, the only documents served were the Complaint, Summons, Civil Case Cover Sheet,

and Return of Service. A copy of the current docket sheet from the State Court Action is attached

as Exhibit C. 28 U.S.C. § 1446(a) and D.C.COLO.LCiv Rule 81.1(b). There are no pending

hearings or motions in the State Court Action. Id.

       17.     As evidenced by the Certificate of Service below, a copy of this Notice of

Removal will be filed with the Clerk of the District Court of Jefferson County, Colorado and

served upon Tylicki’s counsel. 28 U.S.C. § 1446(d).

       18.     USLI is entitled to remove this action to this Court pursuant to 28 U.S.C. § 1441

and applicable law.

       19.     By filing this Notice of Removal, USLI does not waive any available defenses.




                                                4
   Case 1:19-cv-02441 Document 1 Filed 08/28/19 USDC Colorado Page 5 of 7




       Respectfully submitted this 28th day of August, 2019.


                                            /s/ Laurence M. McHeffey
                                            Laurence M. McHeffey
                                            Nancy A. Fitzgerald
                                            McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                            5600 South Quebec Street, Suite C100
                                            P.O. Box 4467
                                            Englewood, CO 80155-4467
                                            Telephone:     (303) 293-8800
                                            Facsimile:     (303) 839-0036
                                            E-Mail:        lmcheffey@mdmc-law.com
                                            E-Mail:        nfitzgerald@mdmc-law.com
                                            Attorneys for United States Liability Insurance
                                            Company

Defendant’s Address
United States Liability Insurance Company
1190 Devon Park Drive
Wayne, Pennsylvania 19087




                                               5
   Case 1:19-cv-02441 Document 1 Filed 08/28/19 USDC Colorado Page 6 of 7




                                 CERTIFICATE OF SERVICE

       I further certify that on this 28th day of August, 2019, a true and correct copy of the
foregoing Notice of Removal was electronically filed with the Clerk of Court and served to the
following parties via email:

Sean B. Leventhal, Esq.
Jonathan S. Sar, Esq.
Richard Daly, Esq.
John Scott Black, Esq.
Daly & Black, P.C.
2211 Norfolk Street, Suite 800
Houston, Texas 77098
sleventhal@dalyblack.com
jsar@dalyblack.com
rdaly@dalyblack.com
jblack@dalyblack.com



                                           /s/ Laurence M. McHeffey
                                           Laurence M. McHeffey
                                           Nancy A. Fitzgerald
                                           McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                           5600 South Quebec Street, Suite C100
                                           P.O. Box 4467
                                           Englewood, CO 80155-4467
                                           Telephone:     (303) 293-8800
                                           Facsimile:     (303) 839-0036
                                           E-Mail:        lmcheffey@mdmc-law.com
                                           E-Mail:        nfitzgerald@mdmc-law.com
                                           Attorneys for United States Liability Insurance
                                           Company




                                              6
   Case 1:19-cv-02441 Document 1 Filed 08/28/19 USDC Colorado Page 7 of 7




               CERTIFICATE OF SERVICE RE NOTICE OF REMOVAL

         I further certify that on August 28, 2019, I caused USLI’s Notice of Filing of Removal,
together with a copy of the foregoing Notice of Removal, to be filed with the Jefferson County,
District Court via Colorado Courts E-Filing on all counsel of record:



                                            /s/ Laurence M. McHeffey
                                            Laurence M. McHeffey
                                            Nancy A. Fitzgerald
                                            McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                            5600 South Quebec Street, Suite C100
                                            P.O. Box 4467
                                            Englewood, CO 80155-4467
                                            Telephone:     (303) 293-8800
                                            Facsimile:     (303) 839-0036
                                            E-Mail:        lmcheffey@mdmc-law.com
                                            E-Mail:        nfitzgerald@mdmc-law.com
                                            Attorneys for United States Liability Insurance
                                            Company




                                               7
